Title: To Thomas Jefferson from Montgomery County, Kentucky, Citizens, [13 April 1801]
From: Montgomery County, Kentucky, Citizens
To: Jefferson, Thomas



Sir
[13 April 1801]

We most sincerely concur in sentiments with the many addresses of Congratulation you have been daily receiving upon your being elected to the first office of your Country. Since the death of our first illustrious president, whose great and essential services rendered to his Country Justly gave him a title to the first place in the esteem and Confidence of his Country, you are the first of our fellow Citizens in whom we wish to repose our rights, the most important of all trusts, and most sincerely Congratulate you on that appointment: From your past Conduct both in public and private life, since the declaration of independence to the present time, from your patriotism and wisdom, from the political sentiments which you have uniformly expressed, and from the measures you have endeavoured to carry into effect, we doubt not but your chief object will be to preserve the Constitution inviolate, to defeat the measures of all those who may have an interest seperate from the Good of their Country, or may act under any improper influence whether foreign or domestic. We have strong hopes, Sir, from your conciliating sentiments and Conduct, that, under your administration every different party in the united states will cordially unite under the banners of republicanism.
We assure you that our feelings were much agitated upon hearing that a party in Congress were endeavoring to defeat the choice and wishes of the people in your election, and greatly dreaded the Confusion such an event might have occasioned, such schemes—appeared to us the product of principles—diamitrically opposite to true republicanism.  As far as depends on us we promise you our support in your arduous task and may that infinite power who presides over the Councils of the universe so guide your administration that it may tend to the prosperity of your Country and your own Honour and happiness. Done by unanimous Consent

John Roberts Chairman


Attest
Will. B. Elam Secretary

